Exhibit NewsRelease TC PipeLines, LP Reports 2008 Third Quarter Results CALGARY, Alberta – October 31, 2008 – (Nasdaq: TCLP) – TC PipeLines, LP (the Partnership or PipeLP) today reported third quarter 2008 net income of $28.3 million or $0.72 per common unit (all amounts in U.S. dollars), an increase of $3.7 million or 15 per cent compared to $24.6 million or $0.64 per common unit for the same period last year. Partnership cash flows (please see the Financial Highlights table for more detail) increased $13.5 million, or 48 per cent, to $41.6 million for third quarter of 2008, compared to $28.1 million for the same period last year. This increase was primarily due to higher cash distributions received from Great Lakes Gas Transmission Limited Partnership (Great Lakes or GLGT) and Northern Border Pipeline Company (Northern Border or NBPC), increased cash flows provided by Tuscarora Gas Transmission Company’s (Tuscarora or TGTC) operating activities and lower costs at the Partnership level. The total cash distributions received represent a $9.7 million increase compared to the same quarter last year primarily due to an $8.2 million special distribution received from Northern Border upon the sale of its wholly-owned subsidiary, Bison Pipeline LLC (Bison). Cash distributions paid by the Partnership were $27.8 million or $0.705 per common unit in third quarter 2008, an increase of $2.7 million compared to $25.1 million or $0.655 per common unit for the same period last year. “Our current free cash flow andminimal near term capital commitments, combined with our strong balance sheet and financial liquidity, place the Partnership in a solid position to weather these unstable financial markets and to take advantage of opportunities, should they arise. The stability in our financial position also underpinned the Partnership’s recent quarterly distribution announcement of $0.705 per unit,” said Russ Girling, chairman and chief executive officer of TC PipeLines GP, Inc. “Our focus on growing in a sustained and disciplined manner remains unchanged,” continued Girling. “Northern Border’s sale of Bison in the third quarter includes a commitment by our sponsor to continue to advance the Bison Project which would diversify the natural gas supply options for Northern Border and strengthen its contract portfolio.” Financial Highlights (unaudited) Three months ended September 30, Nine months ended September 30, (millions of dollars except per common unit amounts) 2008 2007 2008 2007 Net income 28.3 24.6 81.1 62.3 Per common unit (1) $ 0.72 $ 0.64 $ 2.08 $ 1.81 Partnership cash flows(2) 41.6 28.1 121.5 92.2 Cash distributions paid 27.8 25.1 80.8 61.3 Cash distributions declared per common unit(3) $ 0.705 $ 0.660 $ 2.110 $ 1.965 Weighted average common units outstanding (millions) 34.9 34.9 34.9 31.5 Common units outstanding at end of period (millions) 34.9 34.9 34.9 34.9 (1) Net income per common unit is computed by dividing net income, after deduction of the general partner’s allocation, by the weighted average number of common units outstanding. The general partner’s allocation is computed based upon the general partner’s two per cent interest plus an amount equal to incentive distributions. (2) Partnership cash flows is a non-GAAP financial measure. Refer to the section entitled “Partnership Cash Flows” for further detail. (3) The Partnership’s 2008 third quarter cash distribution will be paid on November 14, 2008 to unitholders of record as of October 31, 2008. Recent Developments Bison Pipeline Project (Bison Project) – On September 3, 2008 Northern Border announced the sale of Bison to TransCanada for a total purchase price of $20 million. The assets of Bison included executed precedent agreements subject to certain shipper contingencies, as well as regulatory, environmental and engineering activities completed on the Bison Project. Shippers on the Bison Project have executed contracts for capacity on the Northern Border system from Port of Morgan, Montana to Ventura, Iowa on the Northern Border system, subject to the in-service date of the Bison Project. The sale of Bison positions the Bison Project to potentially combine with TransCanada’s proposed Pathfinder Project that would interconnect with the Northern Border system. If the Bison Project or the Pathfinder Project is successful, it woulddiversify natural gas supply and potentially increase demand for transportation services on the Northern Border system. 2 Net Income The following net income information is presented to enhance investors’ understanding of the way that management analyzes the Partnership’s financial performance: The shaded areas in the tables below disclose the results from Great Lakes and Northern Border, representing 100 per cent of each entity's operations for the given period. (unaudited) For the three months ended September 30, 2008 For the nine months ended September 30, 2008 (millions of dollars) PipeLP TGTC(1) Other GLGT(2) NBPC(3) PipeLP TGTC(1) Other GLGT(2) NBPC(3) Transmission revenues 8.2 8.2 - 66.7 67.7 23.3 23.3 - 213.9 212.8 Operating expenses (2.3 ) (1.4 ) (0.9 ) (17.1 ) (19.3 ) (6.8 ) (3.7 ) (3.1 ) (45.9 ) (57.5 ) 5.9 6.8 (0.9 ) 49.6 48.4 16.5 19.6 (3.1 ) 168.0 155.3 Depreciation (1.8 ) (1.8 ) - (14.7 ) (15.3 ) (5.1 ) (5.1 ) - (43.9 ) (45.8 ) Financial charges, net and other (7.7 ) (1.1 ) (6.6 ) (8.0 ) 7.1 (22.8 ) (3.1 ) (19.7 ) (24.4 ) (12.1 ) Michigan business tax - - - (1.2 ) - (4.2 ) - 25.7 40.2 95.5 97.4 Equity income 31.9 - - 12.0 19.9 92.5 - - 44.4 48.1 Net income 28.3 3.9 (7.5 ) 12.0 19.9 81.1 11.4 (22.8 ) 44.4 48.1 (unaudited) For the three months ended September 30, 2007 For the nine months ended September 30, 2007 (millions of dollars) PipeLP TGTC(1) Other GLGT(2) NBPC(3) PipeLP TGTC(1) Other GLGT(2) NBPC(3) Transmission revenues 6.7 6.7 - 65.6 79.6 20.3 20.3 - 162.2 228.0 Operating expenses (2.2 ) (1.2 ) (1.0 ) (12.6 ) (21.6 ) (6.4 ) (3.7 ) (2.7 ) (34.0 ) (61.7 ) 4.5 5.5 (1.0 ) 53.0 58.0 13.9 16.6 (2.7 ) 128.2 166.3 Depreciation (1.6 ) (1.6 ) - (14.5 ) (15.1 ) (4.7 ) (4.7 ) - (34.9 ) (45.6 ) Financial charges, net and other (8.7 ) (1.0 ) (7.7 ) (8.1 ) (10.2 ) (25.5 ) (3.4 ) (22.1 ) (19.5 ) (30.9 ) 30.4 32.7 73.8 89.8 Equity income 30.4 - - 14.2 16.2 78.6 - - 34.3 44.3 Net income 24.6 2.9 (8.7 ) 14.2 16.2 62.3 8.5 (24.8 ) 34.3 44.3 (1) The Partnership owns a 100 per cent general partner interest in Tuscarora following the acquisition of an additional two per cent interest on December 31, (2) The Partnership acquired a 46.45 per cent partner interest in Great Lakes on February 22, 2007. (3) The Partnership owns a 50 per cent general partner interest in Northern Border.
